              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00295-MR-WCM


UNITED STATES OF AMERICA,           )
                                    )
                    Plaintiff,      )
                                    )
               vs.                  )           ORDER
                                    )
APPROXIMATELY $6,458.05 IN U.S. )
CURRENCY and ONE FNH MODEL          )
509 FIREARM, MAGAZINE, AND          )
AMMUNITION seized from Kelman       )
Simpson on or about May 21, 2020, )
in Buncombe County, North Carolina, )
                                    )
                    Defendants.     )
_______________________________ )


      THIS MATTER is before the Court on the claim of ownership filed by

Melesha Simpson [Doc. 8].

      Claimant Melesha Simpson has filed a pro se claim in this action

asserting an ownership interest in the defendant property. [Doc. 8]. A

person asserting an interest in the defendant property may contest the

forfeiture by filing a claim. Supp. Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, Rule G(5)(a)(i). The claim must, among other

things, “be signed by the claimant under penalty of perjury.” Supp. Rules for




     Case 1:20-cv-00295-MR-WCM Document 9 Filed 11/17/20 Page 1 of 3
Admiralty or Maritime Claims and Asset Forfeiture Actions, Rule

G(5)(a)(i)(C).

      Here, the Claimant’s claim is not signed under penalty of perjury. The

Court will allow the Claimant fourteen (14) days to file an amended claim that

is signed under penalty of perjury. The Claimant is specifically warned

that failure to file a claim signed under penalty of perjury within the time

provided may result in the dismissal of his claim.

      Once the Claimant has filed a proper claim signed under penalty of

perjury, the Claimant will be required to file an answer to the complaint or a

motion under Rule 12 of the Federal Rules of Civil Procedure. Supp. Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions, Rule G(5)(b).

The answer or motion to dismiss must be filed within 21 days of filing the

claim. Id.

      IT IS, THEREFORE, ORDERED that the Claimant shall file an

amended claim, signed under penalty of perjury, within fourteen (14) days of

the entry of this Order. The Claimant is specifically warned that failure

to file a claim signed under penalty of perjury within the time provided

may result in the dismissal of his claim.




                                      2



      Case 1:20-cv-00295-MR-WCM Document 9 Filed 11/17/20 Page 2 of 3
IT IS SO ORDERED.
                     Signed: November 16, 2020




                                  3



Case 1:20-cv-00295-MR-WCM Document 9 Filed 11/17/20 Page 3 of 3
